—Appeal by the *667defendant from a judgment of the County Court, Westchester County (Smith, J.), rendered February 28, 1997, convicting him of robbery in the first degree and grand larceny in the fourth degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was not deprived of his right to be present during voir dire questioning of a prospective juror who was later peremptorily challenged by the defense counsel. Although the defendant claims that he was absent during a sidebar conference at which the prospective juror’s relationship with a police officer was mentioned, the prospective juror later repeated the substance of her sidebar comments in open court and in the defendant’s presence. Accordingly, the defendant had ample opportunity to meaningfully contribute to any discretionary decision to excuse the prospective juror (see, People v Camacho, 90 NY2d 558, 562-563; People v Roman, 88 NY2d 18, 29; People v Favor, 82 NY2d 254, 268; see also, People v Davidson, 89 NY2d 881, 883; People v McDermott, 244 AD2d 918, 919).
The defendant’s remaining contentions, including those made with respect to his right to be present during the trial, are either lacking in merit or unpreserved for appellate review. Thompson, J. P., Sullivan, Altman and Florio, JJ., concur.